NOTICE OF ALLOWABILITY
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment to the claims, filed on March 1, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on March 1, 2022, is acknowledged.
Applicant’s remarks filed on March 1, 2022 in response to the non-final rejection mailed on November 1, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Fangli Chen on May 11, 2022.
Please replace the claim set filed on March 1, 2022 with the following re-written claims. 

1-86.	(Canceled)

87.	(Currently Amended)  A method of treating a lysosomal storage disease associated with reduced level of activity of a lysosomal enzyme comprising a step of: administering intracerebroventricularly (ICV) to a subject in need of treatment[[,]] a composition comprising a replacement enzyme for the lysosomal enzyme, wherein the replacement lysosomal enzyme is administered at a concentration of at least 5 mg/ml and at a dose amount of at least 10 mg, wherein the composition comprises phosphate at a concentration of no greater than 50 mM.

88.	(Previously Presented)  The method of claim 87, wherein the replacement lysosomal enzyme is present in the composition at a concentration less than 30 mg/ml.

89.	(Previously Presented)  The method of claim 87, wherein the phosphate is present in the composition at a concentration no greater than 10 mM.

90.	(Previously Presented)  The method of claim 87, wherein the phosphate is present in the composition at a concentration no greater than 5 mM.

91.	(Previously Presented)  The method of claim 87, wherein the composition further comprises one or more of (i) a buffering agent, (ii) a surfactant, or (iii) a tonicifier.

92.	(Canceled)

93.	(Previously Presented)  The method of claim 87, wherein the composition has a pH between 5.5-7.0.

94.	(Previously Presented)  The method of claim 87, wherein the composition is administered at a dose volume of less than 5 mL.

95-106.	(Canceled)

107.	(Previously Presented)  The method of claim 87, wherein the composition is administered at a dose volume of less than 3 mL. 

108.	(Previously Presented)  The method of claim 87, wherein the composition is administered at a dose volume of less than 1 mL. 

109.	(Currently Amended)  The method of claim 87, wherein the replacement lysosomal enzyme is present at a concentration between 10-20 mg/ml. 

110.	(Currently Amended)  The method of claim 91, wherein the tonicifier is a salt or a sugar.

111.	(Currently Amended)  The method of claim 110, wherein the salt is NaCl

112.	(Canceled)

113.	(Currently Amended)  The method claim 91, wherein the surfactant is a polysorbate surfactant selected from the group consisting of polysorbate 20 and

114.	(Previously Presented)  The method of claim 113, wherein the polysorbate surfactant is polysorbate 20 at a concentration no greater than 0.02%. 

115.	(Previously Presented)  The method of claim 114, wherein the polysorbate 20 is present at a concentration of 0.005%. 

116.	(Currently Amended)  The method of claim 87[[1]], wherein the composition is a liquid formulation. 

117.	(Currently Amended)  The method of claim 87[[1]], wherein the composition prior to administration is formulated as lyophilized dry powder.

Terminal Disclaimer
The terminal disclaimer filed on March 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,545,837, 9,220,677, 9,283,181, 9,320,711, 9,770,410, 9,814,764, 10,456,454, and 11,065,308 and any patent granted on Application Numbers 16/515,568 and 16/828,731 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
The objections to claims 87-90 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112, Second Paragraph
The rejection of claims 87-91, 93, and 94 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the recitation of “about” and “approximately” is withdrawn in view of the applicant’s amendment to claims 87 and 88 to delete the term “about” and the applicant’s amendment to claim 93 to delete the term “approximately”.  

Claim Rejections - 35 USC § 103
The rejection of claims 87-91, 93, and 94 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebowitz et al. (WO 2009/137721 A2; cited on the IDS filed on January 2, 2020; hereafter “Lebowitz”) in view of Shire Human Genetic Therapies (“Intrathecal Delivery of Protein Therapeutics to Treat Genetic Diseases Involving the CNS”, obtained from www.ondrugdelivery.com, pages 16-20, June 30th, 2010; cited on the IDS filed on January 2, 2020; hereafter “Shire”) is withdrawn in view of the applicant’s claim amendment and the examiner’s claim amendment, which perfect priority to the provisional application filed on June 25, 2010 and the reference of Shire is not prior art.

Claim Rejections - Double Patenting
In view of the applicant’s submission of a terminal disclaimer, the provisional rejections based on the claims of co-pending applications 16/515,568 and 16/828,731 and the rejections based on the claims of U.S. Patent Nos. 8,545,837, 9,220,677, 9,283,181, 9,320,711, 9,770,410, 9,814,764, 10,456,454, and 11,065,308 on the ground of nonstatutory double patenting are withdrawn. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Methods for treating a lysosomal storage disease by ICV administration of a lysosomal replacement enzyme were known in the prior art at the time of the invention. See, e.g., the reference of Lebowitz (supra). However, the prior art of record does not teach or suggest a method for treating a lysosomal storage disease by ICV administration of a lysosomal replacement enzyme at a concentration of at least 5 mg/ml and at a dose amount of at least 10 mg, wherein the composition comprises phosphate at a concentration of no greater than 50 mM. As such, the method of claims 87-91, 93, 94, 107-111, and 113-117 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656